



COURT OF APPEAL FOR ONTARIO

CITATION: Yaiguaje v. Chevron
    Corporation, 2013 ONCA 758

DATE: 20131217

DOCKET: C57019

MacPherson, Gillese and Hourigan JJ.A.

BETWEEN

Daniel Carlos Lusitande Yaiguaje,
    Benancio Fredy Chimbo Grefa, Miguel Mario Payaguaje Payaguaje, Teodoro Gonzalo
    Piaguaje Payaguaje, Simon Lusitande Yaiguaje, Armando Wilmer Piaguaje
    Payaguaje, Angel Justino Piaguaje Lucitante, Javier Piaguaje Payaguaje, Fermin
    Piaguaje, Luis Agustin Payaguaje Piaguaje, Emilio Martin Lusitande Yaiguaje,
    Reinaldo Lusitande  Yaiguaje, Maria Victoria Aguinda Salazar, Carlos Greea
    Huatatoca, Catalina Antonia  Aguinda Salazar, Lidia Alexandria Aguinda Aguinda,
    Clide Ramiro Aguinda  Aguinda, Luis Armando Chimbo  Yumbo, Beatriz Mercedes
    Grefa Tanguila,
Lucio Enrique Grefa Tanguila, Patricio Wilson Aguinda
    Aguinda, Patricio Alberto  Chimbo Yumbo, Segundo Angel Amanta Milan, Francisco Matias
    Alvarado Yumbo, Olga Gloria Grefa Cerda, Narcisa Aida Tanguila Naryaez, Bertha
    Antonia Yumbo Tanguila, Gloria Lucrecia Tanguila Grefa, Francisco Victor
    Tanguila Grefa, Rosa Teresa Chimbo Tanguila, Maria Clelia Reascos Revelo,
    Heleodoro Pataron Guaraca, Celia Irene Viveros Cusangua, Lorenzo Jose Alvarado
    Yumbo, Francisco Alvarado Yumbo, Jose Gabriel Revelo Llore, Luisa Delia
    Tanguila Narvaez, Jose Miguel Ipiales Chicaiza, Hugo Gerardo Camacho Naranjo,
    Maria Magdalena Rodriguez Barcenes, Elias Roberto Piyahuaje Payahuaje, Lourdes
    Beatriz Chimbo Tanguila, Octavio Ismael Cordova Huanca, Maria Hortencia 
    Viveros Cusangua, Guillermo Vincente Payaguaje Lusitande, Alfredo Donaldo
    Payaguaje Payaguaje and Delfin Leonidas Payaguaje  Payaguaje

Plaintiffs (Appellants/Respondents by way of cross-appeal)

and

Chevron

Corporation,

Chevron

Canada

Limited

and

Chevron Canada

Finance

Limited

Defendants (Respondents/Appellants by way of
    cross-appeal)

Alan J. Lenczner, Q.C., and Brendan Morrison, for the
    appellants/respondents by way of cross-appeal

Clarke Hunter, Q.C., Anne Kirker, Q.C., and Robert
    Frank, for the respondent/appellant by way of cross-appeal Chevron Corporation

Benjamin Zarnett, Suzy Kauffman and Peter Kolla, for the
    respondent/appellant by way of cross-appeal Chevron Canada Limited

Heard: October 31 and November 1, 2013

On appeal from the order of Justice D. M. Brown of the Superior
    Court of Justice, dated May 1, 2013, with reasons reported at 2013 ONSC 2527.

MacPherson
    J.A.:

A.

Introduction

[1]

In
    an Ontario action, the plaintiff residents of rural provinces in Ecuador seek recognition
    and enforcement of a judgment of an Ecuadorian court.  The Ecuador courts
    judgment was for approximately US$18 billion
[1]
and was made against one of worlds largest corporations, Chevron Corporation
    (Chevron). The plaintiffs sought to enforce this judgment in Ontario against
    Chevron and its Canadian subsidiary Chevron Canada Limited (Chevron Canada).

[2]

In a
    judgment dated May 1, 2013, Brown J. of the Superior Court of Justice held that
    the Ontario court had jurisdiction to hear the action.  However, he stayed the
    action on the basis that Chevron does not possess any assets in this
    jurisdiction at this time and the plaintiffs have no hope of success in their
    assertion that the corporate veil of Chevron Canada should be pierced and
    ignored so that its assets become exigible to satisfy the Judgment against its
    ultimate parent (paras. 109-110).

[3]

The
    Ecuadorian plaintiffs appeal from the component of the motion judges Order
    imposing the stay.

[4]

Chevron
    and Chevron Canada cross-appeal from the component of the motion judges Order
    holding that an Ontario court has jurisdiction to consider the recognition and
    enforcement of the Ecuadorian courts judgment.

B.

Facts

(1)

The parties and events

[5]

The
    47 plaintiffs are residents of the Sucumbíos and Orellana provinces in
    Ecuador.  These plaintiffs represent approximately 30,000 residents of Sucumbíos
    province whose lands, waterways, livelihoods, and way of life were harmed by
    environmental pollution over a period of about 18 years, from 1972 to 1990.

[6]

Chevron
    is an American corporation incorporated in Delaware and with its head office in
    San Ramon, California.

[7]

Chevron
    Canada is an operating company and a seventh level indirect subsidiary of
    Chevron.  Its registered head office is in Calgary, Alberta.  Chevron Canada employs
    over 700 people, including 13 employees in Ontario selling lubricant and
    chemical products.  Chevron Canada has an office in Mississauga.

[8]

The
    plaintiffs are indigenous Ecuadorian villagers. The underlying dispute between
    the plaintiffs and the defendants concerns allegations that Texaco, which
    subsequently merged with Chevron, extensively polluted the Lago Agrio region of
    Ecuador between 1972 and 1990. In 1993, the plaintiffs filed suit in the United
    States District Court for the Southern District of New York (a federal trial
    court), alleging various environmental and health tort claims. The action was
    eventually dismissed, but the United States Court of Appeals for the Second
    Circuit required Texaco to make a commitment to submit to the jurisdiction of
    the Ecuadorian courts as a condition to the dismissal of this suit. Texaco did
    so, reserving its right to contest the validity of an Ecuadorian judgment in
    the circumstances permitted by New Yorks
Recognition of Foreign Country Money-Judgments
    Act
. While the U.S. litigation was ongoing, Texaco entered into a
    settlement with the Ecuadorian government which, according to Chevron, released
    Texaco (and therefore Chevron) from liability for the environmental impact of
    their extractive activities in return for funding of certain remediation
    projects.

[9]

Subsequently,
    the Ecuadorian plaintiffs filed suit against Chevron in Ecuador. On February
    14, 2011, the trial court found Chevron liable for approximately US$18 billion,
    which was affirmed by the Ecuadorian intermediate appellate court on January 3,
    2012. Chevron contends that the trial judgment was obtained through fraud,
    bribery and other illegal means. The parties agree that the affirmation by the
    Ecuadorian appellate court rendered the trial judgment a final judgment,
    although in November 2012 the Court of Cassation, the highest appeal court in
    Ecuador for cases such as this one, granted leave to appeal.

[10]

In fact, after this
    appeal was argued on October 31 and November 1, 2013, the Court of Cassation
    affirmed the judgment of the intermediate appeal court for damages for
    remediation and costs totalling US$9.51 billion against Chevron, but allowed
    Chevrons appeal with respect to punitive damages.

[11]

In 2011, Chevron
    sought, and briefly obtained, a global anti-enforcement injunction that would bar
    the enforcement of an allegedly fraudulent judgment entered by an Ecuadorean
    court against Chevron. On appeal, this injunction was quashed. U.S. proceedings
    relating to the allegedly fraudulent conduct of the plaintiffs in procuring the
    Ecuadorian judgment continue to date.

[12]

The bottom line is
    this: there is a final judgment in Ecuador against Chevron for US$9.51
    billion.  The Ecuador plaintiffs seek to have this order recognized and
    enforced in Ontario against Chevron and Chevron Canada.

[13]

Neither Chevron nor
    Chevron Canada has filed a statement of defence to the Ontario action.  They
    have explicitly disclaimed attorning to the jurisdiction of the Ontario court. 
    However, both brought motions seeking substantially the same relief: (1) an
    order setting aside service
ex juris
of the Amended Statement of Claim
    against them; and (2) a declaration that the Ontario Superior Court has no
    jurisdiction to hear the action and an order dismissing, or permanently staying,
    the action.

(2)

The motion judges decision

[14]

The motion judge was
    not prepared to make an order setting aside service
ex juris
of the
    Amended Statement of Claim.  With respect to Chevron, he concluded, at para. 85:

On my reading of the
Van Breda
decision, it did not
    purport to displace the principles previously articulated by the Supreme Court
    of Canada in
Morguard
and
Beals
.  Accordingly, I am not
    prepared to adopt, as the defendants argued, a blanket principle that an
    Ontario court lacks jurisdiction to entertain a common law action to recognize
    and enforce a foreign judgment against an out-of-jurisdiction judgment debtor
    in the absence of a showing that the defendant has some real and substantial
    connection to Ontario or currently possesses assets in Ontario.  The Ontario
    legislature, through Rule 17.02(m) of the
Rules of Civil Procedure
,
    authorized the institution in Ontario of proceedings to recognize and enforce
    foreign judgments against non-resident defendants, and no jurisprudence binding
    on me has expressly placed a gloss on that ability to assume jurisdiction by
    requiring the plaintiff to demonstrate that the non-resident judgment debtor
    defendant otherwise has a real and substantial connection with Ontario. 
    Accordingly, I am not prepared to grant the motion by Chevron to set aside the
    service
ex juris
on it of the plaintiffs Amended Statement of Claim.

[15]

With respect to
    Chevron Canada, the motion judge reasoned, at paras. 86-87:

As to the motion of Chevron Canada to set aside service
ex juris
on it, while there are strong grounds to doubt that the purported service of
    the Amended Statement of Claim on Chevron Canada in British Columbia was
    effective, relying as the plaintiffs did on the necessary party provision of
    Rule 17.02(o) which requires that the proceeding be properly brought against
    another person served in Ontario, the issue was rendered of little import in
    light of the subsequent service of the Amended Statement of Claim on Chevron
    Canada at its Mississauga, Ontario office.

Chevron Canada operates a business establishment in
    Mississauga, Ontario.  It is not a mere virtual business.  It runs a bricks
    and mortar office from which it carries out a non-transitory business with
    human means and its Ontario staff provides services to and solicits sales from
    its customers in this province.  In the words of Rule 16.02(1)(c), Chevron
    Canada was served at a place of business in this province.  This court
    therefore possesses jurisdiction over Chevron Canada.  I therefore dismiss its motion
    to set aside the earlier service
ex juris
because, in the result,
    service
in juris
was made.

[16]

However, these
    conclusions did not end the matter in the motion judges eyes.  He continued,
    at para. 88:

That does not end the analysis in this most unusual case.  Both
    defendants invoked the power of this Court to stay a proceeding under section
    106 of the
Courts of Justice Act
, albeit on the basis that this Court
    lacked jurisdiction.  That section also entitles a court, on its own
    initiative, to stay a proceeding.  In my view, a stay of this action is
    justified in light of the very unique facts presented by this case.  By way of
    my bottom-line, I accept the following submission made by Chevron in its
    factum:

117. [B]ecause Chevron Corp. does not have assets here, and
    there is no reasonable prospect that it will do so in the future, there is no
    prospect for any recovery here.  To allow the Plaintiffs academic exercise to
    take place in the Ontario judicial system would, therefore, be an utter and
    unnecessary waste of valuable judicial resources

[17]

The motion judge then
    went on to consider whether the absence of Chevron assets in Ontario could be
    cured by piercing Chevron Canadas corporate veil.  He concluded, at para. 109,
    that the plaintiffs have no hope of success in their assertion that the
    corporate veil of Chevron Canada should be pierced and ignored so that its
    assets become exigible to satisfy a Judgment against its ultimate parent.

[18]

In the result, the
    motion judge granted the Chevron and Chevron Canada motions and stayed the
    action, albeit without prejudice to the plaintiffs right to move to lift the
    stay on new evidence that Chevron possesses, or is likely to shortly possess,
    assets in this jurisdiction.

[19]

The Ecuadorian
    plaintiffs appeal the stay component of the motion judges Order.  Chevron and
    Chevron Canada cross-appeal the jurisdictional component of the Order.

C.

Issues

[20]

The issue on the
    appeal is: did the motion judge err by, on his own initiative, staying the
    action?

[21]

The issue on the cross-appeals
    is: did the motion judge err by concluding that an Ontario court has jurisdiction
    to determine whether the judgment of the Ecuadorian court should be recognized
    and enforced in Ontario?

D.

Analysis

[22]

Since the cross-appeal
    raises a jurisdictional issue whereas the appeal raises a substantive issue, I
    find it convenient to consider the cross-appeals first and then turn to the
    appeal.

(1)

Chevron and Chevron Canadas cross-appeals  jurisdiction

[23]

The respondents
    contend that the motion judge erred by concluding that an Ontario court has
    jurisdiction to determine whether the judgment of the Ecuadorian court should
    be recognized and enforced in Ontario.

[24]

The motion judge
    stated his conclusion in this fashion, at para. 77:

For several reasons, I am not persuaded by the defendants that,
    at common law, an Ontario court lacks the jurisdiction to entertain an action
    to recognize and enforce a final judgment of a foreign state absent a showing
    that the judgment debtor has some real and substantial connection with Ontario
    either through its presence in the jurisdiction or the presence of its assets
    in the jurisdiction, which essentially was the legal position advocated by both
    defendants.

[25]

The respondents
    contend that the principle of comity and the constitutional limitations of the
    Ontario court require the court to apply the real and substantial connection
    test at two stages of the recognition and enforcement process  was there a
    real and substantial connection between the subject matter of the litigation
    and the foreign court (Ecuador) that rendered the judgment, and is there a real
    and substantial connection between the subject matter of the litigation and the
    court (Ontario) being asked to recognize and enforce the judgment?  The
    respondents concede that the answer to the first question is Yes, but assert
    that, if the motion judge had addressed it, the answer to the second question
    should have been No.

[26]

The motion judge
    rejected this double application of the real and substantial connection test. 
    He began by surveying, in considerable detail, the relevant case law, including
Morguard Investments Ltd. v. De Savoye
, [1990] 3 S.C.R. 1077 (
Morguard
);
Beals v. Saldanha
, 2003 SCC 72, [2003] 3 S.C.R. 416 (
Beals
);
Pro Swing Inc. v. Elta Golf Inc.
, 2006 SCC 52, [2006] 2 S.C.R. 612 (
Pro
    Swing
); and
Club Resorts Ltd. v. Van Breda
, 2012 SCC 17, [2012]
    1 S.C.R. 572 (
Van Breda
).  He also examined academic commentary, as
    well as the recognition of foreign judgments under Ontario statutes, including
    the
Reciprocal Enforcement of Judgments (U.K.) Act
, R.S.O. 1990, c. R.
    6, and the
International Commercial Arbitration Act
, R.S.O. 1990, c.
    I. 9, American jurisprudence, and the principles governing motions to set aside
    service
ex juris
.

[27]

I agree with the
    motion judges analysis on this issue.

[28]

The leading cases
    dealing with the recognition and enforcement of foreign judgments are
Morguard
and
Beals
.
Morguard
dealt with the enforcement of an Alberta
    judgment in British Columbia,
Beals
with the enforcement of a Florida
    judgment in Ontario.  Obviously,
Beals
is directly on point in this
    appeal.

[29]

In my view,
Beals
is crystal clear about how the real and substantial connection test is to be
    applied.  Major J. stated, at paras. 18, 23, 28, 32 and 37:

In
Morguard
,
supra
, the real and substantial
    connection test for the recognition and enforcement of interprovincial
    judgments was adopted.
Morguard
did not decide whether that test
    applied to foreign judgments.



Morguard
established that the courts of one province or
    territory should recognize and enforce the judgments of another province or
    territory, if that court had properly exercised jurisdiction in the action,
    namely that it had a real and substantial connection with either the subject
    matter of the action or the defendant.  A substantial connection with the
    subject matter of the action will satisfy the real and substantial connection
    test even in the absence of such a connection with the defendant to the action.



International comity and the prevalence of international
    cross-border transactions and movement call for a modernization of private
    international law.  The principles set out in
Morguard
,
supra
,

and further discussed in
Hunt v. T&N plc
, [1993] 4 S.C.R. 289,
    can and should be extended beyond the recognition of interprovincial judgments,
    even though their application may give rise to different considerations
    internationally.  Subject to the legislatures adopting a different
    approach by statute, the real and substantial connection test should apply to
    the law with respect to the enforcement and recognition of foreign judgments.



The real and substantial connection test requires that a
    significant connection exist between the cause of action and the foreign court
. 
    Furthermore, a defendant can reasonably be brought within the embrace of a
    foreign jurisdictions law where he or she has participated in something of
    significance or was actively involved in that foreign jurisdiction.  A
    fleeting or relatively unimportant connection will not be enough to give a
    foreign court jurisdiction.  The connection to the foreign jurisdiction
    must be a substantial one.



There are conditions to be met before a domestic court will
    enforce a judgment from a foreign jurisdiction.  The enforcing court, in
    this case Ontario, must determine whether the foreign court had a real and
    substantial connection to the action or the parties, at least to the level
    established in Morguard
,
supra
.  A real and substantial
    connection is the overriding factor in the determination of jurisdiction. 
    The presence of more of the traditional indicia of jurisdiction (attornment,
    agreement to submit, residence and presence in the foreign jurisdiction) will
    serve to bolster the real and substantial connection to the action or
    parties.  Although such a connection is an important factor, parties to an
    action continue to be free to select or accept the jurisdiction in which their
    dispute is to be resolved by attorning or agreeing to the jurisdiction of a
    foreign court.


[Emphasis Added.]

[30]

The import of these
    passages, especially the emphasized portions, is clear: in recognition and
    enforcement actions relating to foreign (e.g. Ecuadorian) judgments in Canadian
    jurisdictions (e.g. Ontario), the exclusive focus of the real and substantial
    connection test is on the foreign jurisdiction.  There is no parallel or even
    secondary inquiry into the relationship between the legal dispute in the foreign
    country and the domestic Canadian court being asked to recognize and enforce
    the foreign judgment.  See also:
Pro Swing
, at para. 11;
BNP
    Paribas (Canada) v. Mé
cs
(2002), 60 O.R. (3d) 205 (S.C.J.) (
BNP
    Paribas (Canada)
), at para. 13; and Janet Walker,
Halsburys Laws of
    Canada, Conflict of Laws, 2011 Reissue
(Toronto: Ont.: LexisNexis Canada,
    2011), HCF-69.

[31]

Finally, I note that I
    do not accept the respondents argument that the Supreme Court of Canadas
    decision in
Van Breda
changes the Canadian landscape for the
    recognition and enforcement of foreign judgments.
Van Breda
is not a
    recognition and enforcement case; it is a jurisdiction
simpliciter
case.  On this issue, I explicitly agree with the motion judges analysis, at
    paras. 41 and 85:

So, while the Supreme Court of Canada situated its analysis in
Van
    Breda
in the larger context of the various areas of private international
    law, as well as in the constitutional underpinnings of that law, the meat of
    its analysis dealt with putting flesh on the bones of the real and substantial
    connection test in the specific context of when a Canadian court could assume
    jurisdiction over the adjudication of a tort dispute on its merits where some
    of the events had taken place outside of the territorial jurisdiction of the
    court.



On my reading of the
Van Breda
decision, it did not
    purport to displace the principles previously articulated by the Supreme Court
    of Canada in
Morguard
and
Beals
.  Accordingly, I am not
    prepared to adopt, as the defendants argued, a blanket principle that an
    Ontario court lacks jurisdiction to entertain a common law action to recognize
    and enforce a foreign judgment against an out-of-jurisdiction judgment debtor in
    the absence of a showing that the defendant has some real and substantial
    connection to Ontario or currently possesses assets in Ontario.  The Ontario
    legislature, through Rule 17.02(m) of the
Rules of Civil Procedure
,
    authorized the institution in Ontario of proceedings to recognize and enforce
    foreign judgments against non-resident defendants, and no jurisprudence binding
    on me has expressly placed a gloss on that ability to assume jurisdiction by
    requiring the plaintiff to demonstrate that the non-resident judgment debtor
    defendant otherwise has a real and substantial connection with Ontario.

[32]

There are fundamental
    differences in the constitutional limitations and imperatives of comity between
    an action of first instance and an action to enforce a judgment. In an action
    of first instance, an Ontario court exceeds its constitutional authority when
    it assumes jurisdiction of a case where there is no real and substantial
    connection to Ontario. Similarly, the assumption of jurisdiction in such
    circumstances offends the principle of comity because one or more other
    jurisdictions have a real and substantial connection to the subject matter of
    the litigation and Ontario does not.

[33]

In the case of an
    action to enforce, there is no constitutional issue because the decision of the
    court is limited to the enforceability of the judgment in Ontario. Clearly this
    determination is within the constitutional authority of the court. There is
    also no comity concern because the Ontario court does not purport to intrude on
    matters that are properly within the jurisdiction of the foreign court. Its
    only inquiry of the foreign court is whether it had a real and substantial
    connection to the subject matter of the action; once that is established, the
    analysis shifts to a consideration of whether the judgment is enforceable in
    Ontario as a matter of domestic law.

[34]

Therefore, in a case
    of first instance the requirement of a finding of a real and substantial
    connection between the subject matter of the litigation and Ontario is
    necessary in order to respect the principle of comity and to assure that the
    courts constitutional authority is not exceeded. These constitutional and
    comity imperatives are not in issue where the court is being ask to enforce a
    foreign judgment and thus there is no need to undertake an analysis of whether
    there is a real and substantial connection between Ontario and the subject
    matter of the judgment.

[35]

In sum, I accept the
    trial judges determination that
Van Breda
did not displace the
Beals/Morguard
test for the assumption of jurisdiction in the recognition and enforcement
    context.

Applying the principles enunciated in
Beals
and
Morguard
to Chevron, it is clear that the Ecuadorian judgment for US$9.51 billion
    against Chevron satisfied the requirement of rule 17.02(m). Therefore, an Ontario
    court has jurisdiction to determine whether the Ecuadorian judgment against
    Chevron may be recognized and enforced in Ontario.

[36]

However, the
    jurisdictional analysis with respect to Chevron Canada is distinct. Chevron
    Canada was not a party to the Ecuadorian action, and was not found liable under
    the Ecuadorian judgment. Accordingly, rule 17.02(m) is not applicable with
    respect to Chevron Canada.

[37]

The motion judge did
    not rely on rule 17.02(m) in his jurisdictional analysis with respect to
    Chevron Canada; rather, he grounded his jurisdictional determination in Chevron
    Canadas physical, non-transitory, carrying on of business in Ontario:


Chevron Canada operates a business establishment in
    Mississauga, Ontario.  It is not a mere virtual business.  It runs
    a bricks and mortar office from which it carries out a non-transitory business
    with human means and its Ontario staff provides services to and solicits sales
    from its customers in this province.   In the words of Rule 16.02(1)(c),
    Chevron Canada was served at a place of business in this province.  This
    court therefore possesses jurisdiction over Chevron Canada.

[38]

In my view, the trial
    judge was correct to note Chevron Canadas bricks-and-mortar business in
    Ontario. I would additionally note Chevron Canadas significant relationship
    with Chevron.  Chevron Canada is a wholly-owned subsidiary of Chevron, albeit one
    owned via intermediate wholly-owned subsidiaries.  Chevron guarantees the debt
    of its indirect subsidiaries which in turn furnish capital to Chevron Canada,
    and has directly guaranteed certain performance obligations of Chevron Canada. Furthermore,
    Chevrons income is wholly derived from dividends from indirect subsidiaries
    that carry out its actual business functions, which include Chevron Canada.  In
    light of the economically significant relationship between Chevron and Chevron
    Canada, and given that Chevron Canada maintains a non-transitory place of
    business in Ontario, an Ontario court has jurisdiction to adjudicate a
    recognition and enforcement action against Chevron Canadas indirect corporate
    parent that also names Chevron Canada as a defendant and seeks the seizure of
    the shares and assets of Chevron Canada to satisfy a judgment against the
    corporate parent.

[39]

Chevron Canada is
    entitled to dispute that its assets (or that Chevron Canada in its entirety)
    are exigible for the judgment debts of Chevron.  However, this argument is not
    availing at this juncture where only jurisdiction is in issue. The usual concerns
    regarding the piercing of the corporate veil  unanticipated personal liability
    by a shareholder, or unanticipated liability of a shareholder being imputed to
    a corporation  are not present at the stage of this preliminary jurisdictional
    determination. They may be appropriately addressed after the jurisdictional
    stage, when Chevron Canada has an opportunity to file a statement of defence.

[40]

For these reasons, I
    would dismiss the cross-appeals of both Chevron and Chevron Canada.

(2)

The Ecuador plaintiffs appeal  the stay order

[41]

The appellants assert
    that the motion judge erred by granting a stay of their recognition and
    enforcement action.  He did this on his own initiative pursuant to s. 106 of
    the
Courts of Justice Act
, R.S.O. 1990, c. C. 43 (
CJA
):

106. A court, on its own initiative or on motion by
    any person, whether or not a party, may stay any proceeding in the court on
    such terms as are considered just.

[42]

The test for appellate
    interference with a discretionary order was enunciated by Blair J.A. in
Re
    Regal Constellation Hotel Ltd.
(2004), 71 O.R. (3d) 355 (C.A.), at para.
    22:

The orders appealed from are discretionary in nature.  An
    appeal court will only interfere with such an order where the judge has erred
    in law, seriously misapprehended the evidence, or exercised his or his
    discretion based upon irrelevant or erroneous considerations or failed to give
    any or sufficient weight to relevant considerations.

[43]

See also:
Cowles
    v. Balac
(2006), 83 O.R. (3d) 660 (C.A.), at paras. 40-42.

[44]

In my view, the motion
    judge erred by granting the stay in this case.  I say this for several reasons.

[45]

First, the defendants
    in this action, Chevron and Chevron Canada, are sophisticated parties with
    excellent legal representation.  They chose not to attorn to the jurisdiction
    of the Ontario court, except to bring a motion seeking a dismissal or stay of
    the action on the basis of lack of jurisdiction.  Although both parties cited
    s. 106 of the
CJA
in their notices of motion, they did so only in the
    context of it potentially supporting the grant of a stay on the basis of lack
    of jurisdiction.

[46]

In its Notice of
    Motion, Chevron explicitly sought:

2. An order declaring that this Honourable Court has
no
    jurisdiction
to hear this action and,
on that basis
, dismissing
    or in the alternative
permanently staying this action
against Chevron
    Corp; [Emphasis added.]

[47]

The legal grounds for
    Chevrons motion were stated as:

6. There is no real and substantial connection between Ontario
    and Chevron Corp., or Ontario and the foreign judgment of the Provincial Court
    of Sucumbíos in Lago Agrio, Ecuador;



8. This Honourable Court lacks jurisdiction to hear this
    action, and cannot assume it;

[48]

In its Notice of
    Motion, Chevron Canada sought:

(b) An order dismissing or in the alternative
permanently
    staying this action
as against Chevron Canada, on the basis that this
    Court has
no jurisdiction
;                                                                               [Emphasis
    added.]

[49]

The legal grounds for
    Chevron Canadas motion commenced with this statement:

(a)
This motion is about the lack of jurisdiction of this
    Honourable Court over the claims herein against Chevron Canada
.  Chevron
    Canada accordingly brings this motion without attornment to the jurisdiction of
    this Court.  [Emphasis added.]

[50]

The limited position
    of, and relief sought by, Chevron and Chevron Canada in their motion in the Superior
    Court were confirmed in their appeal facta.

[51]

In its factum Chevron
    stated, at para. 142: Consistency with its jurisdictional challenge prevented
    Chevron Corp. from requesting a stay of proceedings on merely discretionary
    grounds.  It continued, at para. 148:

Chevron Corp. observes that among the extraordinary
    circumstances present in this case is the fact that to avoid attorning and
    forfeiting its jurisdictional challenge,
Chevron Corp. itself is precluded
    from requesting a discretionary stay on any basis other than jurisdiction.
[Emphasis added.]

[52]

Similarly, in its
    factum Chevron Canada stated:

43. The law regarding stays under s. 106 on grounds other than
    lack of jurisdiction was not put before the motion judge, and no arguments to
    that effect were made, because the Respondents did not  and do not  wish to
    attorn to the jurisdiction of the Court.



46. As noted above, Chevron Canada, while citing s. 106 of the
CJA
in support of the stay it sought on jurisdictional grounds, did not request a
    stay on the broader discretionary basis on which one was granted.

[53]

The point I draw from
    these passages in the respondents notice of motion and appeal facta is this:
    the motion judges stay in a major case involving poor and vulnerable foreign
    residents, one of the worlds largest corporations, a long and difficult
    process in a foreign court, and a huge damages award, was entirely his own
    construct; no party sought it.  Consequently, this issue was not argued before
    the trial judge, and no cases were put before him regarding the appropriateness
    of granting a discretionary stay.

[54]

While s. 106 of the
CJA
entitles the court to grant a stay on its own motion, the circumstances under which
    it may appropriately do so are rare.   As stated by Epstein J. in
Gruner v.
    McCormack
(2000), 45 C.P.C. (4th) 273 (Ont. S.C.J.), at para. 30,

To justify a stay, the defendant must satisfy the court that a
    continuance of the action would work as injustice because it would be
    oppressive or vexatious or an abuse of the process of the court and that the
    stay would not cause an injustice to the plaintiff.

[55]

In my view, the onus
    should be equally high, and should be applied perhaps even more stringently,
    when, as here, a stay has not been requested.  This is particularly true in the
    context of a recognition and enforcement action: see
1247902
    Ontario Inc. v. Carlisle Power Systems Ltd.
, [2003] O.J. No. 6300.


[56]

Second, I do not
    accept, as Chevron asserts in the passage set out above from para. 148 of its
    factum, that it is an extraordinary circumstance that it was precluded from
    requesting a discretionary stay on any basis other than jurisdiction.  Chevron
    and Chevron Canada made a decision with their eyes wide open  they could refuse
    to attorn to the jurisdiction of the Ontario court and use that, and that
    alone, as a basis to resist the Ecuador plaintiffs action in Ontario, or they could
    accept the jurisdiction of the Ontario court and defend the action using the
    full panoply of Ontario substantive and procedural law available to them.  Both
    chose the former option, as they were entitled to do.  However, having made
    this choice, the expected, not extraordinary, circumstance that followed was
    that both companies were limited to making only a jurisdictional objection in their
    motions.

[57]

Third, against the
    backdrop of no law and no argument on the
CJA
s. 106 stay issue, a
    fair reading of the motion judges reasons supports the appellants argument
    that what he did was embark on a disguised, unrequested, and premature Rule 20
    and/or Rule 21 motion.  The motion judge made significant findings about the
    corporate and legal structures of Chevron and Chevron Canada and the viability
    of the Ecuador plaintiffs action as pleaded in the Amended Statement of
    Claim.  In my view, these issues deserve to be addressed and determined, if not
    at a trial, at least in the context of a record and legal arguments made under the
    umbrella of either Rule 20 or Rule 21 (or both).  To grant this stay without
    giving the plaintiffs the option to make legal arguments and compile a record
    would constitute an injustice to the plaintiffs.

[58]

Fourth, and similarly,
    I agree with the appellants that even though there was no
forum non
    conveniens
motion before the motion judge, he essentially improperly
    imported such a motion into his reasoning on the stay.  The motion judge said,
    at para. 84:

Here, the plaintiffs have obtained an enormous final judgment
    against Chevron.  The judgment debtor acknowledges that it owns assets in the
    United States.  As I stated during the hearing, the jurisdiction in which the
    judgment debtor owns assets is only a short distance from this courthouse  in
    less than an hours drive one can cross a bridge which takes you into the very
    state in which Chevron initiated its anti-enforcement injunction proceedings. 
    Yet, the plaintiffs have not sought the recognition and enforcement of their
    foreign judgment in the place of their judgment debtors residence or place of
    business and, instead, have come to Ontario arguing that the assets nominally
    held by a stranger to the foreign Judgment should be made available to satisfy
    it.



In my view, the parties should take their fight elsewhere to
    some jurisdiction where any ultimate recognition of the Ecuadorian Judgment
    will have some practical effect.

[59]

With respect, there is
    a serious problem with this analysis, namely, the motion judge regards the
    following as obvious: the location of Chevrons head office (San Ramon,
    California), Chevrons place of business (various locations in the United
    States), and the lack of any connection between Chevron and Chevron Canada,
    thus rendering the latter a stranger to the foreign Judgment.  In my view,
    these issues are at the heart of the conflict between the parties; they cannot
    be decided by easy resort to a potential action in New York.  It was an error
    in principle for the motion judge to order a stay on these grounds absent a
    hearing on this matter and an opportunity for the plaintiffs to fully contest
    this very issue.

[60]

Additionally, it is
    not clear that the
forum non conveniens
analysis is apposite in the
    recognition and enforcement context. As stated by Pepall J. in
BNP Paribas (Canada)
,
    at para. 13:

[T]he existence of assets of the judgment debtors in Ontario is
    irrelevant to the question of whether the court should grant recognition to the
    [foreign] judgment. The plaintiff has the right to satisfy itself whether the
    defendants have or will have assets in Ontario and, if so, to seize them. If it
    is unsuccessful in this regard, it simply will be in the same position as other
    judgment creditors.

[61]

Fifth, there is, with
    respect, a disconnect between the rationale underlying the motion judges
    reasons on the jurisdiction issue and the tenor and content of his reasons on
    the discretionary stay issue.

[62]

The motion judges
    jurisdiction analysis is well-anchored in the comity foundation at the heart of
Morguard
and
Beals
.  It properly opens the door to this
    hugely significant decision of Ecuadors highest court possibly being
    recognized and enforced in a jurisdiction, Ontario, where enforcement may be
    significant to the parties.

[63]

However, as the
    appellants assert in their factum, the motion judges discretionary stay
    analysis completely undermines the jurisdiction of the Court by pointing to a
    myriad of factors  New York as the better forum, the absence of assets owned
    by Chevron in Ontario, Chevron Canadas separate corporate personality  that
    suggest that the case not be heard in Ontario.  In my view, although these
    factors might ultimately derail the appellants recognition and enforcement
    action in Ontario, the derailment is premature in the context of the
    respondents not raising the discretionary stay issue, no argument on this question,
    and devastating consequences for the appellants.

[64]

Sixth, I do not share
    the motion judges concern, at para. 111, that if a stay were not granted, a
    bitter, protracted and expensive recognition fight would ensue consuming
    significant time and judicial resources of this CourtOntario courts should be
    reluctant to dedicate their resources to disputes where, in dollar and cents
    terms, there is nothing to fight over.  In my view, the parties should take
    their fight elsewhere to some jurisdiction where any ultimate recognition of
    the Ecuadorian Judgment will have a practical effect.

[65]

The long history of
    this litigation, and especially Chevrons role in it, suggests the opposite. 
    The Ecuador plaintiffs first sued Chevron in the United States District Court
    for the Southern District of New York.  Chevron resisted, and persuaded the
    United States Court of Appeals for the Second Circuit to dismiss the
    plaintiffs claims on the basis of
forum non conveniens
:
Aguinda
    et al v. Texaco
,
Inc.
, 303 F.3d 470 (2d Cir. 2002).

[66]

However, as a
    condition of obtaining a dismissal of the plaintiffs claims, Texaco (Chevrons
    predecessor) made promises and gave undertakings to the court, including (a) a
    promise to accept service of process in Ecuador and not object to the civil
    jurisdiction of a court of competent jurisdiction in Ecuador, and (b)
    recognition of the binding nature of any judgment issued in Ecuador, subject to
    reserving its right to contest the validity of an Ecuadorian judgment in the
    circumstances permitted by New Yorks
Recognition of Foreign Country Money-Judgments
    Act
.

[67]

Once the Ecuadorian
    courts made their decisions, Chevron chose not to abide by them.  Indeed,
    Chevron sought and obtained a global injunction from a New York federal district
    court barring the enforcement of the Ecuadorian judgment in any court in any
    country in the world:
Chevron Corp. v. Donziger
, 768 F. Supp. 2d 581
    (S.D.N.Y. 2011).  The United States Court of Appeals for the Second Circuit
    reversed this decision and remitted the case to the district court with
    instructions to dismiss Chevrons declaratory judgment claim in its entirety:
Chevron
    Corporation v. Naranjo
, 667 F.3d 232 (2d Cir. 2012).

[68]

Now the Ecuadorian
    plaintiffs have decided to try to have the Ecuadorian judgment enforced in
    Ontario.  Chevrons response is to contest the jurisdiction of the Ontario
    court; it has not attorned to its jurisdiction.

[69]

The picture from the
    above history is an obvious one.  For 20 years, Chevron has contested the legal
    proceedings of every court involved in this litigation  in the United States,
    Ecuador and Canada.  Chevron even sought, and briefly obtained, a global
    injunction against enforcement of the Ecuadorian judgment.

[70]

In these
    circumstances, I cannot agree with the motion judge that the Ecuadorian
    plaintiffs recognition and enforcement action in Ontario is an academic
    exercise and would be an utter and unnecessary waste of valuable judicial
    resources.  In these circumstances, the Ecuadorian plaintiffs do not deserve
    to have their entire case fail on the basis of an argument against their
    position that was not even made, and to which they did not have an opportunity
    to respond.  In these circumstances, the Ecuadorian plaintiffs should have an
    opportunity to attempt to enforce the Ecuadorian judgment in a court where
    Chevron will have to respond on the merits.  That the plaintiffs in this case
    may ultimately not succeed on the merits of their recognition and enforcement
    action, or that they may not succeed in successfully collecting from the
    judgment debtors against whom they bring this action, are not relevant factors
    for a court to consider in determining whether to grant a discretionary stay
    before the defendants have even attorned to the jurisdiction of the Ontario
    court. A party may bring an action for all kinds of strategic reasons,
    recognizing that their chances of collection on the judgment are minimal. It is
    not the role of the court to weed out cases on this basis and it is a risky
    practice for a judge to second-guess counsel on strategy in the name of
    judicial economy.

[71]

In the end, I agree
    with what Pepall J. said in
BNP Paribas (Canada)
, at para. 12:

As set out in
Morguard v. De Savoye Investments Ltd.
[1990] 3 S.C.R. 1077, the purpose of comity is to secure the ends of justice
    and contemplates the recognition of judgments in multiple jurisdictions.  The
    court should grant its assistance in enforcing an outstanding judgment, not
    raise barriers.

[72]

This case cries out
    for assistance, not unsolicited and premature barriers.  Chevron and Chevron
    Canada can decide not to attorn to the jurisdiction of the Ontario courts, and
    let the recognition and enforcement process take its course.  Or they can attorn
    to the jurisdiction of the Ontario courts and mount relevant challenges to
    recognition and enforcement, for example, through a Rule 20 motion, a Rule 21
    motion, or a
forum non conveniens
motion brought on a proper record.

[73]

For these reasons, I
    would allow the appeal.

E.

Disposition

[74]

Even before the
    Ecuadorian judgment was released, Chevron, speaking through a spokesman, stated
    that Chevron intended to contest the judgment if Chevron lost.  He said: Were
    going to fight this until hell freezes over.  And then well fight it out on
    the ice.

[75]

Chevrons wish is
    granted.  After all these years, the Ecuadorian plaintiffs deserve to have the
    recognition and enforcement of the Ecuadorian judgment heard on the merits in an
    appropriate jurisdiction.  At this juncture, Ontario is that jurisdiction.

[76]

I would dismiss the
    cross-appeals.  I would allow the appeal, set aside the stay of the action, and
    order the respondents to serve and file Statements of Defence within 30 days.

[77]

The appellants are
    entitled to their costs fixed at $100,000, inclusive of disbursements and HST,
    payable as follows: Chevron  $50,000; Chevron Canada  $50,000.

Released: December 17, 2013 (J.C.M.)

J.C. MacPherson J.A.

I agree.
E.E.
    Gillese J.A.

I
    agree. C.W. Hourigan J.A.





[1]
This amount has subsequently been reduced on appeal, as discussed in para. 10
    of these reasons.


